Appeal by the Town of Osceola and the County of Lewis, self-insurers, from an award of compensation made by the State Industrial Board under the Workmen’s Compensation Law. The respondent was the superintendent of highways of the town of Osceola, Lewis county, when on December 6, 1931, he was injured while engaged on the business of the town. Prior to that, the towns and the county *885had adopted resolutions to participate in a mutual assessment plan of insurance under section 50, subdivision 3-a, of the Workmen’s Compensation Law. The superintendents of highways of all of the towns in the county had executed and filed requests and the board of supervisors had consented that they be permitted to participate the same as town and county employees under the Workmen’s Compensation Law for any disabling injuries that they might receive arising out of and in the course of their duties. This was a sufficient compliance with the statute on the part of the towns and county as self-insurers to bring the respondent within the benefits of the Workmen’s Compensation Law and to make the county and towns self-insurers of him. (Workmen’s Comp. Law, § 50, subd. 3-a; Id. § 54, subd. 6; Dann v. Town of Veteran, 254 App. Div. 462; affd., 278 N. Y. 461.) Award unanimously affirmed, with one bill of costs and disbursements to be divided between the claimant, payable to his attorney, and the State Industrial Board.